Appeal from a judgment of the Supreme Court (Teresi, J.), entered August 7, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, petitioner was found guilty of refusing a direct order and wasting food. This Court has been informed by the Attorney General that the disciplinary determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the appeal is dismissed as moot (see Matter of Mercer v Artus, 70 AD3d 1073 [2010]; Matter of Washington v Napoli, 69 AD3d 1072 [2010]).
Cardona, PJ., Mercure, Spain, Malone Jr. and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.